Citation Nr: 1231229	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-24 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a left hand disability.

2.  Whether new and material evidence has been received with respect to a claim of service connection for a stomach disability.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1976 to June 1980.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, which determined that new and material evidence had not been received with which to reopen the previously denied claims of service connection for left hand, stomach, and psychiatric disabilities.

The Veteran presently seeks to reopen claims of service connection that were previously finally denied by the RO.  He did not appeal the prior denials, and in order for VA to review the merits of the claims, new and material evidence must be received.  The Board is required to address this aspect of the issues despite the RO's findings over the course of this appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issues have been captioned as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a left hand and stomach disabilities, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left hand disability was denied by the RO in March 1988; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal periods.

2.  Evidence received since the March 1988 RO decision that denied service connection for a left hand disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Service connection for a stomach disability was denied by the RO in March 1988; in May 1997, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a left hand disability.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the respective appeal periods.

4.  Evidence received since the May 1997 RO decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a stomach disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  Service connection for a psychiatric disability was denied by the RO in May 1997.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

6.  Evidence received since the May 1997 RO decision that denied service connection for a psychiatric disability does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1988 RO decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a left hand disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the March 1988 rating decision that denied service connection for a left hand disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The May 1997 RO decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a stomach disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

4.  The additional evidence received since the May 1997 rating decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a stomach disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The May 1997 rating decision that denied the Veteran's claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

6.  The additional evidence received since the May 1997 rating decision denying the Veteran's claim of service connection for a psychiatric disability is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claims of service connection for a left hand disability and  a stomach disability, and remands them for further development.  Because those claims have been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claims.   See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to the issue of reopening the claim of service connection for a psychiatric disability, in correspondence dated in February 2006, March 2006, June 2006, March 2011, and February 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was also notified of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The correspondence also provided the Veteran with notice of what evidence and information was necessary to reopen his previously denied claim for service connection for a psychiatric disability and to establish entitlement to the underlying claim for the benefit sought on appeal.  See Kent, 20 Vet App at 1.  

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Accordingly, no further development is required with respect to the duty to notify.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Available service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  Thus, the duties to notify and assist have been met.
 
Reopening Service Connection Claims

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, peptic ulcer disease, and psychoses, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

A March 1988 rating decision denied the claims of service connection for a left hand disability and a stomach disability.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim of service connection for a stomach disability, and this request was denied in May 1997.  The May 1997 decision also denied service connection for a psychiatric disability.  The Veteran again did not appeal this determination.  He again sought to reopen the claims, and the RO denied such request in rating actions dated in September 2005 and May 2006 that are the subject of the instant appeal.

Because the Veteran did not submit a notice of disagreement with the March 1988 and May 1997 rating decisions, those determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Left Hand Disability

At the time of the March 1988 decision, the evidence of record included the Veteran's service treatment records. 

An enlistment report of medical examination dated in October 1975, shows that clinical evaluation of the upper extremities was normal.  In the associated report of medical history, also dated in October 1975, a prior history of a fractured left thumb was noted, but there was no indication of a left hand disability.

A chronological record of medical care dated in July 1977 shows that the Veteran was said to have injured his left hand after being hit with a wrench.  The injury was said to affect the third through fifth metacarpals.  The hand was noted to be swollen and painful.  X-rays were negative.  The left hand was placed in a splint for five days.

A separation report of medical examination dated in April 1980 shows that clinical evaluation of the upper extremities was normal.  

In his October 1987 claim, the Veteran reported that he would experienced pain in his left hand.

In February 1988, the Veteran was scheduled for a VA examination for evaluation of the left hand, however, he failed to appear as scheduled.

Service connection for a left hand disability was denied in March 1988 as there was no evidence of a current disability.  The Veteran did not submit a notice of disagreement within one year of the March 1988 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

Thereafter, the Veteran again submitted a claim for service connection for a left hand disability.  

A VA examination report dated in February 1997 shows that the Veteran reported that during service, he cut the fifth digit of his left hand while working, and that he continued to have a lack of sensation in that area.  The diagnosis was slight sensory loss over wound area on the left fifth digit area.  The rest of the neurology examination was normal.

A VA outpatient treatment record dated in May 2005 shows that the Veteran reported numbness to the left hand, particularly of the last two digits of the left hand.  The assessment was numbness and tingling to the left hand.  An electromyograph was recommended.

The prior denial was continued by the RO by rating action dated in September 2005.  The RO determined that there was no evidence of a current left hand disability or of a relationship to service.

A VA examination report dated in June 2007 shows that the Veteran provided a history consistent with that set forth above.  X-rays of the left hand was normal.  Following examination of the left hand, the diagnosis was deferred pending the performance of an electromyographic study.  The left hand condition was said to have significant effects on usual occupation, and mild effects on activities of daily living.

A VA neurology diagnostic study dated in June 2007 shows that the Veteran reported a history of left hand numbness since 1979, with recent increased symptoms.  He described weakness and occasional dropping of items.  The numbness was noted at digits three through five.  Physical examination revealed decreased left hand sensation and weakness of grip strength.  Electromyographic study was within normal limits.

Treatment records from the Correctional Medical Services dated in January 2008 and February 2008 show that the Veteran continued to report numbness in the left hand.  The assessment in February 2008 was numbness noted in left hand along the fourth and fifth digits and in the outer aspect of the left palm; and pain in the palm with pressure.

The newly received evidence medical treatment records which suggests that the Veteran experiences pain and numbness of the left hand.  Notwithstanding the VA neurological study which was within normal limits, the evidence does show that the Veteran has a left hand condition which significantly impacts his occupational functioning and which mildly impacts his activities of daily living.  As the evidence suggests the presence of a current disability, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, when considered with the old, triggers VA's duty to provide an examination.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a left hand disability.  Therefore, the claim is reopened. 

Stomach Disability

At the time of the March 1988 decision, the evidence of record included the Veteran's service treatment records. 

The October 1975 enlistment report of medical examination shows that clinical evaluation of the abdomen and viscera, and genitor-urinary system, was normal.  In the October 1975 report of medical history, the Veteran indicated that he had never had stomach, liver, or intestinal trouble; frequent indigestion; or gall bladder trouble or gall stones.  

A service treatment record dated in November 1976 shows that the Veteran reported stomach cramps in the lower abdomen after eating.

A chronological record of medical care dated in November 1976 shows that the Veteran reported a one week history of upper gastric pain.  He described getting full quickly and would have a lot of gas.  Fatty foods were said to bother him.  He would not have diarrhea or constipation.  Pain was always in the day time, never on weekends.  Physical examination revealed minimal epigastric tenderness.  He was scheduled for an upper gastrointestinal series and a barium enema.

A notation to the above chronological record of medical care entered in December 1976 shows that the Veteran did not appear for the scheduled upper gastrointestinal series and a barium enema.  The physician's assistant entered that the Veteran had been having frequent epigastric cramping relieved by belching and passing flatus.  There was fullness after eating; normal bowel movements; and no vomiting.  Symptoms prior to service was noted.  Physical examination revealed a soft abdomen with epigastric tenderness.  The impression was epigastric pain of unknown etiology.

A chronological record of medical care dated in April 1980 shows, in pertinent part,  that the Veteran reported a stomach ache.

The April 1980 separation report of medical examination shows that clinical evaluation of the abdomen and viscera, and genitor-urinary system, was normal.  The Veteran noted that sometime he would have pain in his sides, every day after work.

In February 1988, the Veteran was scheduled for a VA examination for evaluation of reported stomach pain, however, he failed to appear as scheduled.

Service connection for indigestion was denied in March 1988 as it was said to have existed prior to service without evidence of inservice aggravation beyond normal disease progression.  The Veteran did not submit a notice of disagreement within one year of the March 1988 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1362.

In May 1996, the Veteran again submitted a claim for service connection for a stomach disability.

VA diagnostic studies dated in June 1996 show that the Veteran was given an impression of a tiny hiatal hernia; moderate gastroesophageal reflux disease, mild to moderate reflux esophagitis; and moderate chronic diffuse gastritis.

A VA outpatient treatment record dated in October 1996 shows that the Veteran reported a sore throat accompanied by stomach pain and burning.  A history of pain and heartburn was noted.  The diagnostic impression was acid-peptic syndrome.

A VA trachea and bronchi examination report dated in February 1997 shows, in pertinent part, that a past medical history of gastritis was noted.  Physical examination of the abdomen was within normal limits.

The prior denial of service connection for a stomach disability was continued by rating action of the RO dated in May 1997 as there was no new and material evidence to suggest that the stomach disability that was said to have existed prior to service was aggravated during service.  The Veteran did not submit a notice of disagreement within one year of the May 1997 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1362.

In January 2005, the Veteran submitted a claim for service connection for a stomach disability.

VA outpatient treatment records dated from March 2003 to October 2008 show intermittent treatment for symptoms associated with gastritis, gastroesophageal reflux disease, pancreatitis, acute abdomen pain, and peptic ulcer disease.

The newly received evidence medical treatment records suggest that the Veteran has a variously diagnosed stomach disability.  He has been diagnosed with hiatal hernia, gastroesophageal reflux disease, esophagitis, gastritis, acid-peptic syndrome, 
pancreatitis, acute abdomen pain, and peptic ulcer disease.  While the new evidence does not specifically show that the Veteran had a pre-existing stomach disability that was aggravated by service, it does suggest that the Veteran has a stomach disability beyond indigestion as initially considered by the RO.

A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  A claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

In light of the new evidence of variously diagnosed stomach disabilities, and of the Veteran's statements as to the onset of such disabilities in service, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  See Shade.  Therefore, the claim is reopened. 

Psychiatric Disability

At the time of the May 1997 decision, the evidence of record included the Veteran's service treatment records which were negative of any symptoms associated with a psychiatric disability. 

The October 1975 enlistment report of medical examination shows that clinical psychiatric evaluation was normal.  In the October 1975 report of medical history, the Veteran indicated that he had never had depression, excessive worry, or nervous trouble of any sort.

The April 1980 separation report of medical examination shows that clinical psychiatric evaluation was normal.

In his February 1997 claim, the Veteran reported that in July 1976, he hit his head doing physical training, resulting in his hearing voices.  He added that he was treated at Fort Gordon, Georgia.

VA hospital treatment records dated from December 1996 to February 1997 show that the Veteran was hospitalized with suicidal ideations and hearing voices while under the influence of polysubstances.  He reported a history of hearing voices since his military service.  He was diagnosed with cocaine, opiates, and alcohol abuse/dependence; substance induced mood disorder, depressed; substance induced psychotic disorder; and psychosis, not otherwise specified. 

A VA mental disorders examination report dated in February 1997 shows that the Veteran reported being treated for alcoholism in 1977 and drug abuse.  He added that he was treated for hearing voices while in service in 1978.  He had been given Haladol, which he took for about 60 days and never returned.  Following service, he was treated for one week in a private hospital for paranoid schizophrenia.  He was also treated at a VA hospital in December 1996 after hearing voices and was diagnosed with paranoid schizophrenia.  The diagnosis was paranoid schizophrenia, alcohol abuse in remission, and cocaine abuse in remission.  There was no opinion provided as to the etiology of the diagnoses.

In a Statement In Support Of Claim dated in March 1997, the Veteran indicated that while in service, he was on a ladder bar when he hit his head on the ground and was out for five minutes.  He added that when he woke up, he started hearing voices.

Service connection for a psychiatric disability was denied in May 1997 as there was no evidence of such in service, and no evidence connecting the current disability to service.  The Veteran did not submit a notice of disagreement within one year of the May 1997 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1362.

VA outpatient treatment records dated from March 1997 to July 2011 show continued treatment for symptoms associated with a psychiatric disability.  In January 2005, September 2007, November 2007, he related that he had been experiencing auditory hallucinations since his 20's, just before discharge from service.

The Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a psychiatric disability. 

The service treatment records of the Veteran, along with his statements as to the onset of hallucinations in service, had already been considered at the time of the May 1997 decision.  They are, therefore, not new as the evidence was of record and considered in the prior decision. 

While additional VA outpatient treatment records which evidence treatment for mental disorders are not duplicative of previous evidence and are new, they are not material.  They do not link a psychiatric disability to active duty.  There was already evidence of record showing the Veteran had a psychiatric disability at the time of the May 1997 rating decision.  Additional evidence, which consists of records of post-service treatment that do not indicate that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993). 

The Board has considered the Veteran's numerous statements as to the onset of his psychiatric disability.  Although presumed to be true, see Justus, they are repetitive of previous statements made to physicians and others which were previously considered by the RO and are, therefore, not new.  Lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 5108.  See Routen v. Brown, 10 Vet. App. 183, 186, (1997).  Accordingly, in addition to not being new, the Veteran's statements are not material to the issue. 

The Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration, specifically in-service incurrence or aggravation.  The recently submitted evidence is either merely cumulative of previously submitted evidence or not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, such evidence does not bear directly and substantially upon the specific matter under consideration and is not so significant that it must be considered in order to fairly decide the merits of the claim. 

In summary, the Board finds that new and material evidence has not been submitted and, thus, the claim remains denied. 

ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a left hand disability is granted.

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a stomach disability is granted.

The Veteran not having submitted new and material evidence to reopen the claim of entitlement to service connection for a psychiatric disability, the appeal is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

VA's duty to obtain examinations as to the etiology of any left hand disability is triggered, thus, a VA examination is needed to obtain a medical opinion as to the relationship of the current left hand disability and active service.  

A VA examination is also needed so as to determine whether the Veteran has a stomach disability that existed prior to service, and if so, whether it was aggravated by service.  It must also be determined whether the Veteran's current variously diagnosed stomach disability otherwise had its clinical onset on a direct basis during service.

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the respective claimed disabilities may be related to service.  McLendon, 20 Vet. App. at 83. 

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his left hand disability and stomach disability  should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from July 2011 to the present.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether any current left hand disability is related to a left hand injury in service.

The claim file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current left hand disability as a result (in whole or part) of an injury or disease during his period of active service, to specifically include the July 1977 left hand injury. 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide reasons for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether any current stomach disability is either related to an injury in service, or existed prior to service and was aggravated beyond the natural progression therein.

The claim file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner is requested to provide an opinion as to whether the Veteran had a stomach disability that existed prior to service, and if so, whether it increased in severity (beyond the natural progression of the disability) therein.

The examiner shall also provide an opinion as to whether it is at least as likely as not that the Veteran has a current stomach disability as a result (in whole or part) of an injury or disease during his period of active service, to specifically include the November 1976, December 1976, and April 1980 inservice reports of epigastric pain. 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide reasons for all opinions expressed. If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


